Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION



Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 11 – 14 and 16 – 19 are allowable over the prior art since the prior art references, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, including the whole, of processing the received message according to the electronically stored patterns to determine if the body of the received message or an attachment of the received message contains the defined textual or binary patterns associated with the security threat; if the received message  contains the defined textual or binary patterns associated with the security threat, then: transmitting a message identifier and associated account identifier for the received message to an email server in association with a command to move the received messages from an inbox associated with the user account; generating a copy of the received message, the copy having been modified such that the security threat has been replaced with innocuous content or deleted; establishing a privileged account connection to an administrative account on the email server to access multiple user email accounts; and using the privileged account, inserting the copy of the message having been modified into one or more of the accessed multiple user email accounts.
McAfee (McAfee SaaS Email Protection, 2014) is relied upon to teach reporting a malicious message and the message being sent to the McAfee Threat Center for content and origin analysis and then developing filtering rules (see McAfee pages 1 – 3); however, McAfee does not teach Applicant’s independent claim language. 
Higbee (US Pub. No. 2014/0230030 A1) is relied upon to teach determining whether the message is a simulated phishing attack by examining identifying characteristics of the message and after determining it is not, processing the message accordingly (see Higbee para 0033 – 0034 and Figure 6 blocks 52 and 58); however, integrating the teachings of Higbee do not remedy the deficiencies of the prior art of record. 
Glass (US Pub. No. 2005/0060643 A1) is relied upon to teach receiving a new message and classifying that message into a group based on characteristics of the message (see Glass Figure 2 and Figure 9); however, integrating the teachings of Glass do not remedy the deficiencies of the prior art of record.
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached Monday through Thursday 6:30 A.M.  to 2:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN F SHAW/
Primary Examiner, Art Unit 2491